Exhibit 10.5

 

EXECUTION COPY

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of September 30, 2011, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY CORPORATION (“GMSC”), ARLINGTON TANKERS LTD. (“Arlington”), GENERAL
MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands corporation (the
“Borrower”), the Lenders party from time to time to the Credit Agreement
referred to below (the “Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH
(“Nordea”), as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent.  Unless otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement (as defined below) are
used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Parent, GMSC, Arlington, the Borrower, the Lenders and the
Administrative Agent are parties to the Amended and Restated Credit Agreement,
dated as of May 6, 2011 and amended on July 13, 2011 (as further amended,
modified and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to waive and amend certain provisions of the Credit
Agreement as herein provided (the “Amendments”);

 

NOW, THEREFORE, it is agreed:

 

I.              Waiver to Credit Agreement.

 

1.             Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Minimum Cash Balance covenant
set forth in Section 9.08 of the Credit Agreement to and including November 10,
2011 and any Event of Default under Sections 10.02, 10.03 and/or 10.04 arising
therefrom (the “Waiver”); provided that the Waiver shall cease to be of any
force or effect on the earlier of (i) November 11, 2011 and (ii) the occurrence
of any other Event of Default under the Credit Agreement (after giving effect to
this Second Amendment).

 

II.            Amendments to Credit Agreement.

 

1.             Section 1 of the Credit Agreement is hereby amended by adding the
following new definitions in correct alphabetical order:

 

“Restructuring Plan” shall mean a financial restructuring plan with respect to
the Parent and its Subsidiaries which provides for the receipt by the Parent or
its Subsidiaries of an amount of gross cash proceeds acceptable to the Lenders
from the issuance of capital junior to the obligations of the Parent and its
Subsidiaries under this Agreement and the $550M Credit Agreement and which in
the judgment of the Lenders, has a reasonable likelihood of being consummated
within a reasonable time (such likelihood of consummation to take into account
all factors deemed relevant by the Lenders including,

 

--------------------------------------------------------------------------------


 

without limitation, the likelihood that consents to such restructuring required
under this Agreement, the $550M Credit Agreement, and other relevant
Indebtedness of the Parent and its Subsidiaries will be obtained).

 

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of September 30, 2011.

 

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

 

“Liquidity Waiver Period” shall mean the period from the Second Amendment
Effective Date to and including November 10, 2011.

 

2.             Section 2.07(d) of the Credit Agreement is hereby amended by
inserting the following text immediately preceding the period (“.”) at the end
of said Section:

 

“; provided that during the Liquidity Waiver Period, accrued and unpaid interest
shall be payable in respect of each Loan on the last Business Day of each
calendar month, on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand”.

 

3.             Section 2.08 of the Credit Agreement is hereby amended by
(i) inserting the text “(x) during the Liquidity Waiver Period or (y)”
immediately following the text “at any time” appearing in clause (v) of the
proviso in said Section.

 

4.             Section 3.01(a) of the Credit Agreement is hereby amended by
inserting the text “; provided that during the Liquidity Waiver Period the
accrued Commitment Commission shall be due and payable monthly in arrears on the
last Business Day of each month (or such earlier date upon which the Total
Commitment is terminated)” immediately preceding the period (“.”) appearing at
the end of the second sentence in said Section.

 

5.             Section 4.02(b) of the Credit Agreement is hereby amended by
inserting the following new text at the end of said Section (such amendment
being herein referred to as the “Amortization Payment Amendment”):

 

“Notwithstanding anything to the contrary set forth in this Agreement, the
$7,405,306.70  repayment of the Term Loans and reduction in the Total Revolving
Commitment required to be made on the Payment Date occurring on September 30,
2011 (the “September 2011 Amortization Amount”) shall be applied to the
Revolving Loans in lieu of the repayment of the Term Loans and reduction in the
Total Revolving Commitment without any reduction in the Total Revolving
Commitment or in the Revolving Commitment of any Lender, provided that (x) the
amount so applied shall not be available to be reborrowed unless (i) the
conditions precedent set forth in Section 6 are satisfied and (ii) prior to the
date of such borrowing, the Lenders shall have received a Restructuring Plan and
(y) on October 31, 2011 the Total Revolving Commitment shall be permanently
reduced by the amount of the September 2011 Amortization Amount, with such
reduction being applied to reduce, on a pro rata basis, the Revolving Commitment
of each Lender.  For purposes

 

Signature Page to Second Amendment to $372M Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

of Section 4.02(g), the reduction set forth in clause (y) of the proviso in the
immediately preceding sentence shall be deemed a reduction pursuant to
Section 4.02(b).”.

 

6.             Section 8.01(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(k)         Cash Flow Projections.  On the first Business Day of each calendar
month after the Restatement Effective Date to and including the later of (x) the
Trigger Date and (y) the date on which the Total Leverage Ratio shall be no
greater than 0.60 to 1.00 for the most recently ended Test Period for which
financial statements are due under Section 8.01(a) or (b), cash flow projections
for the Parent and its Subsidiaries (the “Cash Flow Projections”) for the
13-week period beginning on the Business Day on which such Cash Flow Projections
are due, which Cash Flow Projections shall (i) be based on information
available, and projections made, as of the last Business Day of the immediately
preceding calendar month and (ii) include a variance report describing in
reasonable detail the variance(s) in actual cash flow from projected cash flow
for the month ended on such last Business Day; provided that (i) after the First
Amendment Effective Date to and including the Second Amendment Effective Date,
the Parent will deliver the Cash Flow Projections referenced above to the
Administrative Agent bi-weekly, (ii) during the Liquidity Waiver Period, the
Parent will deliver the Cash Flow Projections (together with the variance
report) referenced above to the Administrative Agent weekly (by no later than
Friday of each calendar week) and (iii) after the Liquidity Waiver Period to and
including March 30, 2012, the Parent will deliver the Cash Flow Projections
(together with the variance report) referenced above to the Administrative Agent
bi-weekly.”.

 

7.             Section 8.01 of the Credit Agreement is hereby amended by
inserting the following new Section 8.01(m) at the end of said Section:

 

“(m)        Restructuring Plan.  No later than October 31, 2011, a copy of a
term sheet setting forth a proposed restructuring plan for the Parent and its
Subsidiaries.”.

 

8.             Section 9.03 of the Credit Agreement is hereby amended by
inserting the following text at the end of said Section:

 

“Notwithstanding anything to the contrary contained herein, the Parent shall not
declare or pay any Dividends at any time during the Liquidity Waiver Period.”.

 

9.             Section 10.03 of the Credit Agreement is hereby amended by
inserting the text “(or, in the case of a default under Section 8.01(m), five
days)” immediately following the text “30 days” appearing in said Section.

 

10.           Section 12.01 of the Credit Agreement is hereby amended by
inserting the following text immediately preceding the semi-colon (“;”)
appearing at the end of clause (i) in said Section:

 

“; provided it is understood and agreed that, during the Liquidity Waiver
Period, the reasonable fees and disbursements of White & Case LLP shall be paid
by the Borrower on a monthly basis within five days of presentment to the
Borrower of a legal invoice”.

 

--------------------------------------------------------------------------------


 

III.           Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Second
Amendment, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Second Amendment Effective Date (as defined
below) before (with the exception of any Default or Event of Default resulting
from non-compliance by the Borrower or any of its Subsidiaries with Section
9.08) and after giving effect to this Second Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Second
Amendment Effective Date both before and after giving effect to this Second
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Second Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).

 

2.             This Second Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.  The Agents and the Lenders expressly reserve
all their rights and remedies except as expressly waived by this Second
Amendment.

 

3.             This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.             THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             The Waiver and the Amendments set forth in this Second Amendment
(other than the Amortization Payment Amendment) shall become effective on the
date (the “Second Amendment Effective Date”) (i) the Borrower, GMSC, Arlington,
the Parent and the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036; Attention: May Yip-Daniels
(facsimile number: 212-354-8113 / email: myip@whitecase.com), (ii) the Borrower
shall have paid to the Administrative Agent all outstanding fees and expenses in
connection with the Second Amendment (including, without limitation, the
reasonable fees and expenses of White & Case LLP), (iii) the Borrower shall have
paid to the Administrative Agent on behalf of the Lenders all accrued and unpaid
interest in respect of the Loans and Commitment Commission through September 30,
2011 and (iv) an amendment to (x) the $550M Credit Agreement and (y) the Junior
Credit Agreement, in each case in form and substance reasonably satisfactory to
the

 

--------------------------------------------------------------------------------


 

Administrative Agent, shall have become effective in accordance with its terms
and the Administrative Agent shall have received a copy thereof.

 

6.             The Amortization Payment Amendment set forth in this Second
Amendment shall become effective on the date when the Borrower, GMSC, Arlington,
the Parent and each Lender shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036; Attention: May Yip-Daniels
(facsimile number: 212-354-8113 / email: myip@whitecase.com).

 

7.             The Required Lenders hereby direct the Administrative Agent to
consent, and the Administrative Agent hereby consents, to the amendment to the
Junior Credit Agreement referenced above.

 

8.             From and after the Second Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement, as
modified hereby on the Second Amendment Effective Date.

 

9.             The Parent, the Borrower, GMSC, Arlington and each other Credit
Party as debtor, grantor, pledgor or assignor, or in any other similar capacity
in which the Parent, the Borrower, GMSC, Arlington and each other Credit Party
grant liens or security interests in their respective property or otherwise act
as accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Parent, the Borrower, GMSC,
Arlington and each other Credit Party granted liens on or security interests in
any of its property pursuant to any such Credit Document as security for the
Parent, the Borrower, GMSC, Arlington and each other Credit Party’s Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grants of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby.  The Parent, the Borrower, GMSC, Arlington and each other
Credit Party hereby consents to this Second Amendment and acknowledges that each
of the Credit Documents remains in full force and effect and is hereby ratified
and reaffirmed.  Except as otherwise provided herein, the execution of this
Second Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, constitute a waiver of any provision of
any of the Credit Documents or serve to effect a novation of the Obligations.

 

10.           In consideration of, among other things, the execution and
delivery of this Second Amendment by the Administrative Agent and the Lenders,
and any financial accommodations which the Administrative Agent and any Lender
elects to extend to the Borrower and any other Credit Party after the date
hereof, each of the Borrower, GMSC, Arlington, the Parent and the other Credit
Parties, on behalf of itself and its successors and assigns (collectively, the
“Releasors”), hereby forever waives, releases and discharges to the fullest
extent permitted by law, and hereby agrees to hold each Releasee (as defined
below) harmless from, any and all claims (including, without limitation,
crossclaims, counterclaims, rights of set-off and recoupment), causes of action,
demands, suits, costs, expenses and damages (collectively, the

 

--------------------------------------------------------------------------------


 

“Claims”), that any Releasor now has, of whatsoever nature and kind, whether
known or unknown, whether arising at law or in equity, against any or all of the
Agents and the Lenders and their respective affiliates, shareholders and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, consultants, agents, attorneys and other representatives
of each of the foregoing (collectively, the “Releasees”), based in whole or in
part on facts, whether or not now known, existing on or before the Second
Amendment Effective Date relating to the Credit Documents or the transactions
contemplated thereby.  The receipt by the Borrower, GMSC, Arlington, the Parent
or any other Credit Party of any Loans or other financial accommodations made by
the Administrative Agent or any Lender after the date hereof shall constitute a
ratification, adoption, and confirmation by the Borrower, GMSC, Arlington, the
Parent and the other Credit Parties of the foregoing general releases of all
Claims against any Releasee which are based in whole or in part on facts,
whether or not now known or unknown, existing on or prior to the date of receipt
of any such Loans or other financial accommodations.  In entering into this
Second Amendment, the Borrower, GMSC, Arlington, the Parent and the other Credit
Parties have consulted with, and been represented by, legal counsel and
expressly disclaim any reliance on any representations, acts or omissions by any
of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.  The provisions of this Section shall survive the termination
of this Second Amendment and the other Credit Documents and payment in full of
the Obligations.

 

11.           The Borrower agrees to pay, on a monthly basis within five days of
presentment to the Borrower of a legal invoice, the reasonable out-of-pocket
fees and expenses of counsel for each of the Lenders with respect to the Credit
Documents whether incurred prior to the Second Amendment Date or thereafter and
including, without limitation, expenses incurred in connection with advising the
Lenders as to their rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Credit Documents, with respect
to negotiations with any Credit Party or with other creditors of any Credit
Party or any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default as with respect to any potential
restructuring of the obligations of the Credit Parties and with respect to
presenting claims in or otherwise participating in or monitoring any bankruptcy,
insolvency or other similar proceeding involving creditors’ rights generally and
any proceeding ancillary thereto.  Without limiting the foregoing, the Credit
Parties acknowledge that the Lenders intend to engage a financial consultant to
advise the Lenders and that the Borrower shall be obliged, within five days of
presentment to the Borrower of an invoice, to pay all reasonable out-of-pocket
fees and expenses of a financial consultant (including any retainers) retained
by and on behalf of the Lenders.  The Credit Parties hereby further agree to
cooperate with the reasonable requests of such financial consultants in a timely
manner.

 

*        *        *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Chief Financial Officer, executive Vice President

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Treasurer

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Treasurer

 

 

 

 

 

ARLINGTON TANKERS LTD.

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name: John C. Georgiopoulos

 

 

Title: Deputy Chairman, Vice President

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

Individually and as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name: Martin Lunder

 

 

Title: Senior Vice President

 

 

 

 

 

 

By:

/s/ Kren Holm – Jorgensen

 

 

Name: Kren Holm Jorgensen

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD.,
VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

CITIBANK N.A.

 

 

 

 

 

 

By:

/s/ Jonathan Medcalf

 

 

Name: Jonathan Medcalf

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD.,
VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

DnB NOR Bank ASA

 

 

 

 

 

 

By:

/s/ Sanjiv Nayar

 

 

Name: Sanjiv Nayar

 

 

Title: Senior Vice President

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Name: Nikolai A Nachamkin

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD.,
VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

ITF INTERNATIONAL TRANSPORT FINANCE SUISSE AG

 

 

 

 

By:

/s/ Carsten Gutknecht-Stohr

 

 

Name: Carsten Gutknecht-Stohr

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Alexander Schaffert

 

 

Name: Alexander Schaffert

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD.,
VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

NIBC BANK N.V.

 

 

 

 

By:

/s/ Robbert Jan Souge

 

 

Name: Robbert Jan Souge

 

 

Title: Director

 

 

 

 

By:

/s/ Renee de Haes

 

 

Name: Renee de Haes

 

 

Title: Legal

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD.,
VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

By:

/s/ Malcolm Crow

 

 

Name: Malcolm Crow

 

 

Title: Head of Compliance

 

 

 

 

By:

/s/ Malcolm Stonehouse

 

 

Name: Malcolm Stonehouse

 

 

Title: Client Associate

 

--------------------------------------------------------------------------------